Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/22/2022.
Applicant's election with traverse of Group I (claims 1-15) in the reply filed on 8/22/2022 is acknowledged.  The traversal is on the ground(s) that claim 1 has been amended such that Brown does not teach the various orthogonal axes.  This is not found persuasive because Examiner still considers claim 1 to lack unity of invention in view of Diestch as modified by Cotton (see below).  Dietsch teaches a vehicle treatment system (see Figures 2-4, camera 24 & 25.  Column 5, lines 10-42).  Dietsch teaches applying a plurality of cameras , including the sides and transverse direction (which appears would be the in-out direction of Figures 2-3).    If still challenged regarding the orthogonal axes, Examiner considers Dietsch sets forth teachings to suggest increasing the number of vantage points/cameras at the entry, sides, transvers directions, etc. such that any additional vantage points would constitute routine optimization (see MPEP 2144.04, “Routine Optimization”).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the blower(s) and nozzle of claims 10-12, 14-15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 appears narrative in form and continues after various semi-colons.  Examiner considers claim 1 should incorporate spacing, new lines, indentations, etc. and the semi-colons can mark the end of the lines.  Appropriate correction is required.
Claims 2 & 7 objected to because of the following informalities:  on line 2 & 2-3 respectively, reference is made to “a vehicle” but claim 1 already introduces “a vehicle”.  Reference should be made to “the vehicle”/”said vehicle”.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  on line 2, “tyres” should be “tires”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "all six of the orthogonal axes" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  While Examiner considers there would be six orthogonal axes in three-dimensional space, the actual arrangement of the axes themselves are not a given/inherent (e.g. orthogonal axes could be offset from the horizontal and angled).  Examiner considers this could be rephrased to “six orthogonal axes”
Claim 2 recites the limitation "the wheel rims" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner considers this could be rephrased to “wheel rims”.
Claim 2 recites “a camera”.  Examiner does not consider it clear whether this camera is one of the plurality of cameras, or an additional camera.  Clarification required.  
Claim 5 recites “at least one camera”.  Examiner does not consider it clear whether this at least one camera is one of the plurality of cameras, or distinct/additional.  Clarification required.  
Claim 5 recites “said floor portion comprises a window through which at least one camera images at least part of the underside of said vehicle”.  Examiner is not clear whether the at least one camera is being positively recited, or an intended use/application by which the window is used.  The claim language must clarify whether the enclosure and/or window comprise said at least one camera or not.  
Claim 6 limitation “means for assessing the tread” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because Examiner is not clear whether Applicant is referring to a camera (see Applicant’s page 6, lines 16-17), or some other additional structural element.  To Examiner’s best understanding, a camera can be used for assessing via imaging but wouldn’t itself assess the tread.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim 6 recites the limitation "the tread of one or more of the vehicle’s tyres" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner does not consider there to be antecedent basis for tread or tires.  
Claim 9 recites “said shutter” on line 2, but both claims 8 & 9 now introduce “a shutter”.  Examiner considers claim 8 could introduce “a front shutter”/”a first shutter” and claim 9 could introduce “a rear shutter”/”a second shutter”.  
Claim 12 recites the limitation "said wheel rims" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietsch et al. (US 6709530, “Dietsch”) in view of Cotton et al. (US 20140202505, “Cotton”).
Dietsch teaches a vehicle treatment system comprising the following of claim 1 except where underlined: 

For Claim 1: 
A transportable vehicle enclosure for inspecting vehicles; said enclosure being formed as a mono-block suitable for loading onto a transporter and unloading from a transporter comprising side, front, rear, ceiling and floor portions, at least one of said portions being configured to allow vehicular access; whereby, in use, a vehicle may be placed within said enclosure; said enclosure further comprising a plurality of cameras integrated into or on a plurality of said portions for imaging each side of said vehicle when a vehicle is located in said enclosure, wherein said cameras image individual panel damage by assessing panels in all six of the orthogonal axes (see Figures 2-4, camera 24 & 25.  Column 5, lines 10-42).  Dietsch teaches applying a plurality of cameras , including the sides and transverse direction (which appears would be the in-out direction of Figures 2-3).    If still challenged, Examiner considers Dietsch sets forth teachings to suggest increasing the number of vantage points/cameras constitutes routine optimization (see MPEP 2144.04, “Routine Optimization”).

Dietsch does not appear to teach the vehicle washing system as transportable.
Examiner however, considers this the obvious act of making portable (see MPEP 2144.04, “Making Portable”) and further refers to Cotton (see Cotton’s Figures 1-2, 19-20, vending apparatus 1, washing housing 5, prime movers 17a & 17b.  [0056], [0167]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dietsch and more particularly for the vehicle treatment system to be transportable because said modification is the obvious act of making portable in view of Cotton.  

Modified Dietsch teaches claim 1.
Modified Dietsch also teaches the following:

For Claim 2:
The transportable vehicle enclosure according to claim 1, further comprising a camera located at a height for imaging the wheel rims of a vehicle when a vehicle is located in said enclosure (see Dietsch’s column 4, lines 19-50).

For Claim 3:
The transportable vehicle enclosure according to claim 1, wherein one or more of said cameras comprises a housing which is fixed to a side portion (see Dietsch’s Figures 2-3, camera 25.  column 5, lines 19-43.  refer to “positioned on the sidewalls”. refer to “carriage”).

For Claim 4:
The transportable vehicle enclosure according to claim 1, wherein at least one of said cameras comprises a housing which is fixed to a corner region between said side portions and either said front or rear portions of said enclosure (see Dietsch’s Figures 2-3, camera 25.  column 5, lines 19-43.  refer to “positioned on the sidewalls or in the corner area”. refer to “carriage”).

For Claim 6:
The transportable vehicle enclosure according to claim 1, further comprising means for assessing the tread of one or more of the vehicle's tyres (refer to 112(b) rejection).  Examiner is not clear what the term “means for assessing the tread” is referring to, but notes that Dietsch teaches various cameras.

Modified Dietsch teaches claim 1.
Diestch appears to teach both an entrance and exit of claim 7:

For Claim 7:
The transportable vehicle enclosure according to claim 1, wherein said front portion is configured to facilitate the entrance of a vehicle and said rear portion is configured to facilitate the exit of a vehicle (see Dietsch’s Figures 1-4, inlet 17, exit 18.  Column 3, lines 5-14).  Cotton describes the vehicle as being able to leave the system forwardly through the exit 18 or backwards through the inlet 17.  If lack of illustration of the exit is challenged, Examiner refers below to Cotton.

If challenged, Examiner however, considers it conventional practice in the vehicle washing arts to including entrance/exit ramps for vehicles to drive through which include doors and ramps and refers to Cotton (see Cotton’s Figures 1-2, 9-10, 16-17.  entrance ramp 28, exit ramp 29, doors 37).  Applying entrance/exit openings, doors, and ramps would yield a predictable variation thereof allowing a vehicle to drive through Dietsch’s vehicle treatment system (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dietsch and more particularly to apply entrance/exit openings, doors, and ramps because said configurations are conventional in the vehicle washing arts in view of Cotton and would predictably allow a vehicle to drove through said vehicle treatment system.  

Modified Dietsch also teaches the following:

For Claim 8:
The transportable vehicle enclosure according to claim 7, wherein said front portion incorporates a shutter and a driver to open and/or close said shutter (refer to claim 7 rejection.  see Cotton’s Figures 16-17, doors 37).  If argument is directed to the driver, Examiner takes Official Notice garage doors have associated drivers/motors for automating opening/closing of the door (see MPEP 2144.03    Reliance on Common Knowledge in the Art or "Well Known" Prior Art).

For Claim 9:
The transportable vehicle enclosure according to claim 8, wherein said rear portion incorporates a shutter and a driver to open and/or close said shutter (refer to claim 8 rejection regarding driver/motor to close the doors).

For Claim 10:
The transportable vehicle enclosure according to claim 1, further comprising a blower for blowing a gas onto at least part of said vehicle (see Dietsch’s Figure 4, roof-drying nozzle 6).

For Claim 11:
The transportable vehicle enclosure according to claim 1, wherein said enclosure incorporates an integral dryer for drying said vehicle prior to inspection of said vehicle (see Dietsch’s Figure 4, roof-drying nozzle 6).  If argument pertains to integral, Examiner cites case law pertaining to making integral (see MPEP 2144.04, “Making Integral”).

For Claim 13:
The transportable vehicle enclosure according to claim 1, wherein said cameras are configured to pan and/or tilt to scan each panel of said vehicle (see column 3, lines 29-37).

For Claim 14:
The transportable vehicle enclosure according to claim 1, further comprising an entrance ramp with an integral blower (refer to claim 7 & 11 rejections.  see Dietsch’s Figure 4, roof-drying nozzle 6.  see Cotton’s Figures 1-2, 9-10, 16-17.  entrance ramp 28). Examiner notes Cotton teaches application of an entrance ramp.  Examiner also refers to case law regarding making integral as it would pertain to making components integral, including Dietsch’s roof-drying nozzle 6 with the surrounding enclosure/housing or any applied ramp (see MPEP 2144.04, “Making Integral”).

For Claim 15:
The transportable vehicle enclosure according to claim 1, further comprising a nozzle directed towards said vehicle for cleaning said vehicle (see Dietsch’s Figure 4, cleaning device 4.  Column 2, lines 58-65).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietsch et al. (US 6709530, “Dietsch”) in view of Cotton et al. (US 20140202505, “Cotton”) as applied to claim 1 above, and further in view of Gonzaga et al. (US 20170301103, “Gonzaga”).
Modified Dietsch teaches claim 1.
Modified Dietsch does not appear to teach the following: 

For Claim 5:
The transportable vehicle enclosure according to claim 1, wherein said floor portion comprises a window through which at least one camera images at least part of the underside of said vehicle.

Examiner however, considers it well-known for cameras to detect geometrical features/parameters and refers to Gonzaga, who arranges cameras in a platform having an at least partially transparent top wall  to detect various features of the tires such as shape (see Figures 1-6, cameras 3, platform 4.  [0059], [0075]).  Examiner also notes that Dietsch was modified by Cotton in the claim 7 rejection to include the entrance/exit ramps, and Examiner considers the “top wall” of the platform would correspond/equate with Dietsch’s floor.  Examiner considers this transparent top wall would constitute a window.  Applying cameras to Dietsch’s floor and imaging through a transparent top wall of said platform as taught by Gonzaga to Dietsch’s vehicle treatment system would predictably allow detecting shape and other features of the tires of the vehicles (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dietsch and more particularly to apply cameras to the floor and imaging through at least a partially transparent material as taught by Gonzaga so as to detect shape and other features of the tires.   

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietsch et al. (US 6709530, “Dietsch”) in view of Cotton et al. (US 20140202505, “Cotton”) as applied to claim 11 above, and further in view of Ingebrigtsen (EP 0507757).
Modified Dietsch teaches claim 11.
Modified Dietsch does not appear to teach the following:

For Claim 12:
The transportable vehicle enclosure according to claim 11, wherein said integral dryer is configured to direct drying medium towards said wheel rims prior to entry to said enclosure.

Examiner however, considers this would be read upon by the obvious act of making adjustable or simply angling dryer nozzles towards the entrance or incoming vehicle (see MPEP 2144.04, “Making Adjustable”).  Examiner refers to Ingebrigtsen. who teaches a combined sprayer bar/dryer bar which can be angled/adjusted with respect to the vehicle’s position (see Ingebrigtsen’s Figures 1-3, spray bar 7, dryer bar 27.  Column 4, lines 1-12.  Column 5, lines 46-55).  Angling a dryer bar towards an incoming vehicle would read on “towards”.  Examiner cannot infer limitations into the claim language.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dietsch and more particularly for the roof-drying nozzle 6 to be adjustable/angled towards the entrance/incoming vehicle because said modification is the obvious act of making adjustable in view of Ingebrigtsen and would predictably dry an approaching vehicle.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dietsch et al. (US 6661516) teaches a vehicle treatment installation (see Figures 1-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718